Citation Nr: 0823020	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for central nervous 
system (CNS) sarcoidosis.

2.  Entitlement to service connection for pancytopenia, 
claimed as secondary to the CNS and pulmonary sarcoidosis.

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to the CNS and pulmonary sarcoidosis.

4.  Entitlement to service connection for perirectal and left 
thigh abscess, claimed as secondary to the CNS and pulmonary 
sarcoidosis.

5.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the CNS and pulmonary sarcoidosis.

6.  Entitlement to service connection for abnormal liver 
function tests, claimed as secondary to the CNS and pulmonary 
sarcoidosis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A hearing was held in September 2005, by means of video 
conferencing equipment with the veteran in Cleveland, Ohio, 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

This case was previously before the Board in April 2007, at 
which time the claim of entitlement to service connection for 
pulmonary sarcoidosis was denied, and the remainder of the 
claims on appeal (as shown on the title page of this 
decision) were remanded.  The actions requested in that 
remand have been undertaken and the case has returned to the 
Board for appellate adjudication.
FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of CNS sarcoidosis in service or for several years 
thereafter; CNS sarcoidosis was diagnosed in 1995 at the 
earliest.

2.  The currently diagnosed CNS sarcoidosis is not shown to 
be due to occupational exposure to chemicals or asbestos or 
involving the inhalation of dust or other event during the 
veteran's period of active service, and CNS sarcoidosis has 
not been determined by the medical evidence to be an 
asbestos-related lung disease, or otherwise etiologically 
related to the veteran's period of service.

3.  Pancytopenia, a seizure disorder, perirectal and left 
thigh abscess, diabetes and abnormal liver function tests 
were all initially manifested/diagnosed several years after 
the veteran's discharge from service and all subsequent to or 
in conjunction with the diagnoses of CNS and pulmonary 
sarcoidosis made in 1995; neither competent nor clinical 
evidence has been presented establishing an etiological 
relationship between any of these claimed conditions and 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  CNS sarcoidosis was not incurred in service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Pancytopenia, a seizure disorder, perirectal and left 
thigh abscess, diabetes and abnormal liver function tests 
were not incurred in or aggravated by service to include on a 
presumptive basis (as applicable), nor are any of these 
claimed conditions secondarily related to any service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA letters were mailed 
to the veteran in October 2002, November 2005, and April and 
May 2007, prior and subsequent to the initial adjudication of 
the veteran's claims in April 2003.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its 2002, 2005 and 2007 VCAA letters, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims of service connection for sarcoidosis 
and secondarily related disorders.  These letters informed 
the veteran that evidence towards substantiating his claims 
should include: (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship between the current disability and any injury or 
disease during service.

This letters described the information and evidence that the 
VA would seek to provide including all records held by 
Federal agencies, to include the veteran's service medical 
records or other military records, and medical records at VA 
hospitals, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letters 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records and to provide the 
dates and locations of where he received VA treatment.

Regarding the fourth element, the November 2005 letter 
requested that the veteran identify health care providers, 
employers or anyone else who might provide evidence of post-
service occupational or other asbestos exposure; or in the 
alternative he was advised to obtain this evidence and send 
it himself.  He was also informed that if there was any other 
evidence or information supporting the claims he should 
advise the RO and that if he had any additional evidence in 
his possession that pertained to the claims, he should send 
this to VA.  The Board finds that the substance of the letter 
clearly informed the veteran of this requirement.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
such notice in the June 2006 SSOC.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal, and has provided them 
with an SOC and SSOC which informed them of the laws and 
regulations relevant to the veteran's claims.  In addition, 
VA medical opinions were obtained in 2006 and 2007 which 
collectively addressed the pertinent issues relating to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case as pertains to the pending service connection 
claims.

As to the possibility of obtaining an opinion as to whether 
there is a direct relationship between the following claimed 
disabilities: pancytopenia, a seizure disorder, perirectal 
and left thigh abscess, diabetes and abnormal liver function 
tests, and military service, the Board notes that there is no 
medical evidence suggesting a relationship, and the veteran 
has never provided lay statements asserting that he 
experienced symptoms related to those disabilities in 
service.  The Board notes that the veteran and his 
representative have contended that all of the aforementioned 
conditions are secondarily related to CNS and/or pulmonary 
sarcoidosis, initially diagnosed in 1995.  The Board points 
out that none of these conditions were clinically documented 
until 1995 at the earliest.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
held that the Board is not obligated to investigate all 
possible theories of entitlement.  In reaching that 
conclusion, the Court observed that the duty to provide a 
medical examination as to whether a particular theory of 
service connection has merit is explicitly limited to 
situations where there is already some evidence in the record 
of a current disability and some evidence that indicates that 
the disability may be associated with the claimant's military 
service.  38 U.S.C. § 5103A(d)(2)(B).  The Court determined 
that, had Congress wanted the Secretary to automatically 
provide an examination on all possible theories, § 5103A 
would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the 
low threshold necessary to trigger the duty to assist, see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any 
failure to discuss the theory is not prejudicial.  In this 
case, for the sake of completeness, the theories of direct 
and presumptive service incurrence have been discussed in 
conjunction with the service connection claims for 
pancytopenia, a seizure disorder, perirectal and left thigh 
abscess, diabetes and abnormal liver function tests, although 
no specific contentions under these theories with respect to 
those conditions have been offered.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Moreover, 
in both June 2006 and November 2007, the veteran indicated 
that he had no additional evidence to identify or present in 
support of his claims.  As such, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Pelegrini, 18 Vet. App. 112; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran filed his original service connection claims in 
September 2002.  The veteran indicated that he had been 
diagnosed with sarcoidosis, which he believed was 
attributable to his Naval service.  He also reported that he 
had chemicals spilled on him while working in the boiler room 
on the U.S.S. King in the Navy.  He maintained that 
sarcoidosis had affected his brain and right lung and had 
resulted in additional conditions.  

Service medical records do not show that the veteran was seen 
for any lung or neurological disorders.  A family history of 
diabetes is noted in a June 1986 record.  When evaluated in 
September 1988 the heart had no abnormalities and the lungs 
were clear.  The veteran's October 1988 separation 
examination report revealed no clinical abnormalities of the 
lungs and chest, heart, vascular system or of the 
neurological system.  

In January 1995, the veteran experienced symptoms of memory 
loss and slurred speech with an abnormal MRI.  A January 1995 
EEG was abnormal, as consistent with diffuse cerebral 
dysfunction and right hemispheral structural lesion.  
Computed tomography findings made in January 1995 were 
consistent with sarcoidosis.  Records dated in January 1995, 
indicate that the veteran had a one year history of 
meningitis.  

The veteran was hospitalized from January to February 1995, 
during which time systemic sarcoidosis, including CNS 
sarcoidosis, was diagnosed.  

A private medical record dated in November 1995 indicates 
that the veteran had been seen a year previously with 
symptoms of a headache and marked confusion.  An MRI of the 
brain had shown diffuse meningeal involvement, first thought 
to be lymphoma.  A brain biopsy and chest X-ray films 
confirmed a diagnosis of sarcoidosis.  

A May 1996 emergency outpatient report reveals that a seizure 
disorder, probably secondary to CNS sarcoidosis was 
diagnosed.

A medical report dated in November 1996 noted a history of 
CNS sarcoidosis and shows that assessments of diabetes 
mellitus, out of control; furunculosis with possibility of 
perirectal abscess; central nervous system sarcoid and 
seizure disorder were made.  The report indicated that the 
veteran's daily medications included Imuran, Prednisone and 
Depakote.  

In January 1997, incision and drainage of left perirectal and 
left medial thigh abscesses was performed.  A January 1997 
record documents abnormal liver function studies, pending 
biopsy results.  The biopsy results revealed cholestasis and 
cholate stasis, marked, sub-acute, etiology undetermined.

The veteran was hospitalized from January to February 1997, 
following which a final diagnosis of drug induced hepatitis 
was made.  During that time, incision and drainage of 
perirectal abscess, MRI of the brain and a liver biopsy were 
performed.  Other diagnoses included status post 
pancytopenia, most likely secondary to drug induced Imuran 
versus Valproate; history of neural as well as chest 
sarcoidosis; perirectal abscess, status post incision and 
drainage; history of seizures and diabetes, steroid induced.  

A private consultation report dated in late February1997 
indicates that the veteran's white blood count had gone up 
50,000, and it was noted that his liver function tests were 
still elevated.  Private medical records show that the 
veteran was hospitalized from February to March 1997 for 
treatment of fever and leukocytosis.  Secondary diagnoses of 
seizure disorder; insulin-dependent diabetes; status post 
perianal and bilateral inguinal abscesses; status post 
pancytopenia; status post pseudomembranous colitis; and 
previous neurosarcoidosis (felt to be in error and 
questioned) were made.

Private medical records reflect that the veteran was 
hospitalized in March 2001 for treatment of neurosarcoidosis 
(primary diagnosis) as well as pulmonary sarcoidosis, a 
seizure disorder and a history of cholestatic hepatitis 
(secondary diagnoses).  The history indicated that 
neurosarcoidosis and pulmonary sarcoidosis were initially 
diagnosed in 1995 by CT of the chest.  It was noted that his 
treatment was complicated by liver failure due to cholestatic 
hepatitis in 1997.  The veteran had also experienced numerous 
seizures in 1996.

Imaging of the chest, done in July 2001, revealed sarcoidosis 
of the right lung.  Private treatment records dated from 2000 
to 2002 show treatment for conditions including diabetes 
mellitus, neurosarcoidosis, and a seizure disorder.  Private 
records show that laboratory testing conducted in November 
2001 was normal and chest X-ray films did not show any active 
disease.  A July 2002 record indicates that laboratory 
testing showed that the veteran's white blood cell count was 
a little bit elevated.  

When seen in January 2003, films of the chest revealed no 
cardiac enlargement and no active pulmonary pathology.  
Imaging done in May 2003 revealed evidence of a lesion in the 
left upper lobe (possibly representing scarring), mediastinal 
lymphadenopathy and an area on increased density involving 
the right middle lobe and right upper lobe.  The veteran was 
seen in July 2003 at which time it was noted that he was a 
retired factory worker who worked in production of sinks and 
tubs (assembly line work) for 10 years and who had quit his 
job in 2002.  

The record includes a statement dated in November 2003 
authored by the veteran.  Therein, he reported that he was 
assigned to the boiler division of the U.S.S. King, and in 
November 1985, he was soaked with chemical being put into a 
boiler while cleaning bilges.  He stated that during his 3 
years on the ship, he tore down boilers and reassembled them 
many times.  He indicated that he handled and was exposed to 
many chemicals including Phosphate, Sodium Nitrate and 
Asbestos.  He reported that, in the summer of 1997, he was 
exposed to deck grinding dust from the U.S.S. America, in 
Portsmith, VA.  He reported that post-service, from 1989 to 
1992, he worked for an asbestos abatement company, but always 
wore respirators and special clothing.  He stated that he 
worked for American Standard from 1992 to 2003, doing 
production work in the press room, enamel room and injection 
molding. 

VA records reflect that in May 2005, it was determined that 
sarcoidosis was quiescent with no evidence of extra-pulmonary 
involvement other than skin nodules on the left lower 
extremity and no indication of immuno-suppression and that he 
would no longer need to be followed by the rheumatology 
clinic.  

The veteran presented testimony at a video-conference hearing 
held in September 2005.  The veteran and his representative 
clarified the point that, although the veteran did not serve 
on an aircraft carrier, he served on a destroyer, the U.S.S. 
King, where he was exposed to chemicals while working as a 
boilermaker on the ship.  He also testified that he was in 
Portsmith, VA, in 1987 in a shipyard tied up on a vessel next 
to the U.S.S. America, where he sustained secondary exposure 
to deck grinding dust.  The veteran stated that he believed 
that CNS and pulmonary sarcoidosis resulted from that 
exposure.  He also testified that conditions including 
pancytopenia, a seizure disorder, abscesses and diabetes were 
caused by medications taken for sarcoidosis.  He indicated 
that sarcoidosis was in remission but had returned in 2001.  
He indicated that liver failure had also been caused by 
medication in 1997 but had been corrected.  

The record includes a December 2005 memorandum authored by 
D.K., a former project manager pertaining to the veteran's 
employment from July 1989 to August 1992 as an asbestos 
abatement worker and a hazardous material handler.  He 
indicated that all procedures and regulations were properly 
followed, proper respirators and protective clothing were 
always worn and properly maintained, and air quality tests 
were performed at all job sites.

A VA respiratory examination was conducted in March 2006 and, 
although the claims folder was not available, VA treatment 
records were reviewed.  The medical history indicated that 
the veteran worked as a boiler technician in the Navy for 3 
years where he regularly worked with asbestos.  Impressions 
included significant asbestos exposure, with no evidence of 
asbestos related lung disease; COPD-well controlled; neuro-
sarcoidosis, biopsy proven in the past, with current minimal 
symptoms; and pulmonary sarcoidosis, biopsy proven in the 
past, in remission.

The examiner observed that there were a few case reports of 
sarcoid-like lung disease in patients with exposure to 
asbestos but no definitive link between asbestos exposure and 
the development of sarcoidosis.  The examiner opined that it 
was less likely than not that the veteran's pulmonary 
sarcoidosis was due to his exposure to asbestos during his 
military service.  In an addendum added in April 2006, the 
examiner indicated that the claims folder had been reviewed 
and confirmed a diagnosis of sarcoidosis.  

The record includes an article dated in 1999 entitled, VA 
Tracks Respiratory Diseases of Navy "Deck Grinders."  The 
article pertained to the VA response to concerns that Navy 
veterans might have unrecognized or misdiagnosed respiratory 
diseases resulting from service as deck grinders aboard 
aircraft carriers from the 1970's through the 1990's.  

A VA examination was conducted in May 2007.  At that time, 
the claims folder was reviewed and the pertinent facts and 
the veteran's medical history were summarized.  Chest X-ray 
films revealed no cardiac enlargement and no active pulmonary 
pathology.  The examiner opined that there was no established 
relationship between asbestos exposure and CNS or pulmonary 
sarcoidosis and concluded that it was much less likely than 
not that CNS or pulmonary sarcoidosis was related to asbestos 
exposure in service.   

Legal Analysis

The veteran contends that he is entitled to service 
connection for CNS sarcoidosis.  Specifically, he asserts 
that he was exposed to asbestos and many chemicals, including 
trisodium phosphate, disodium phosphate, sodium nitrate, 
caustic soda, desiccant, and morpholine, while serving as a 
boiler technician aboard the USS King between 1984 and 1988.  
He also claims that pancytopenia, a seizure disorder, 
perirectal and left thigh abscess, diabetes mellitus, and 
abnormal liver function tests are proximately due to or the 
result of medications prescribed for the CNS and pulmonary 
sarcoidosis.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).
Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for conditions 
including sarcoidosis, diabetes mellitus and epilepsies if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection; to show chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran herself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

As mentioned, the veteran's primary contention is that CNS 
and pulmonary sarcoidosis, both diagnosed post-service, are 
attributable to asbestos exposure in service.  The remaining 
issues are all claimed as secondary to sarcoidosis.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued guidance on asbestos-related diseases.  See former DVB 
Circular No. 21-88-8, Asbestos-Related Diseases (May 11, 
1988), which provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
VA Adjudication Manual, M21-1, Part VI, para. 7.21.  The 
Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols 
pursuant to these guidelines.  Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease. Manual M21-1, Part 
VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  Some of the major occupations involving 
asbestos exposure include work in shipyards, and, 
accordingly, there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  In fact, many 
U.S. Navy veterans during World War II were exposed to 
chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.

The guidelines identify the nature of some asbestos-related 
diseases, and note that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and possibly be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.  Manual M21- 
1, part VI, para. 7.21(a)(1).

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

The veteran reports that while serving in the Navy he was 
exposed to asbestos while working in the boiler room on board 
ship.  There is no presumption that a veteran was exposed to 
asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  He has presented a consistent and 
credible history of service aboard the U.S.S. King, serving 
as a boiler technician.  Accordingly, the Board would concede 
that it is logical to believe that the veteran may have been 
exposed to asbestos in service.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The question in a claim such as this 
is whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board sought a VA medical opinion to address whether CNS 
and pulmonary sarcoidosis, which were initially diagnosed in 
1995, were asbestos-related diseases; and further more 
specifically to the veteran's case, whether those conditions 
which presented themselves post-service, were at least as 
likely as not related to the veteran's military service (to 
include asbestos exposure which he assumedly sustained 
therein).  An opinion provided in March 2006 indicated that 
there were a few case reports of sarcoid-like lung disease in 
patients with exposure to asbestos; but no definitive link 
between asbestos exposure and the development of sarcoidosis.  
The examiner opined that it was less likely than not that the 
veteran's pulmonary sarcoidosis was due to his exposure to 
asbestos during his military service.  In 2007, a second 
opinion was offered specifically indicating that that there 
was no established relationship between asbestos exposure and 
CNS or pulmonary sarcoidosis and concluded that it was much 
less likely than not that CNS or pulmonary sarcoidosis was 
related to asbestos exposure in service.  There are no 
contrary opinions of record.  

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed CNS sarcoidosis is an asbestos related 
disorder.  In essence, the Board concludes that the competent 
and probative evidence establishes that although the veteran 
may have been exposed to asbestos while on active duty, the 
evidence also establishes that he did not incur CNS 
sarcoidosis, as a result of that exposure.  In essence, the 
record contains no probative or objective medical evidence 
etiologically linking this claimed disability and exposure to 
asbestos in service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has also considered the claim on the basis of 
direct service incurrence.  CNS sarcoidosis was initially 
diagnosed in 1995 or 1996, several years after the veteran's 
discharge from service.  The evidence does not reflect nor 
does the veteran argue that there was any clinical indication 
of CNS sarcoidosis in service or within the first post-
service year.  Moreover, the record contains no opinion which 
establishes or even suggests that CNS sarcoidosis is in any 
way etiologically related to service or any incident therein, 
to include exposure to chemicals or asbestos.  In fact the 
file contains two negative opinions on this matter, provided 
in 2006 and 2007.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
aforementioned VA hearing testimony.  The veteran, however, 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for CNS sarcoidosis, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




	B.  Secondary Service Connection

The Board has also considered the veteran's contentions that 
pancytopenia, a seizure disorder, perirectal and left thigh 
abscess, diabetes and abnormal liver function tests, are 
secondary to CNS and/or pulmonary sarcoidosis.  In order for 
a claimant to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  

However, the provisions of 38 C.F.R. § 3.310 are not even 
applicable to this case, because the veteran has no service 
connected disorders.  As set forth herein, the Board has 
determined that service connection for CNS sarcoidosis is not 
warranted.  As was determined in a Board decision issued in 
April 2007, service connection for pulmonary sarcoidosis was 
denied.  Under these circumstances, service connection for 
pancytopenia, a seizure disorder, perirectal and left thigh 
abscess, diabetes and abnormal liver function tests, claimed 
on secondary basis must be denied.  38 C.F.R. § 3.310; see 
also Wallin, 11 Vet. App. at 512.

For the sake of completeness, the Board has also considered 
whether service connection is warranted for pancytopenia, a 
seizure disorder, perirectal and left thigh abscess, diabetes 
and abnormal liver function tests, on the basis of direct 
service incurrence, to include on a presumptive basis 
(diabetes mellitus and epilepsies).

As indicated previously the service medical records are 
entirely negative for any indication or diagnosis of 
pancytopenia, a seizure disorder, perirectal and left thigh 
abscess, diabetes and abnormal liver function tests, as is 
evidence dated during the veteran's first post-service year.  
None of the aforementioned claimed disorders were 
manifested/diagnosed until 1995 at the earliest.  

Moreover, there has been no evidence presented which 
established or even suggests that an etiological relationship 
exists between any of these claimed conditions and service, 
to include asbestos exposure sustained therein.  To the 
extent that the veteran himself contends that pancytopenia, a 
seizure disorder, perirectal and left thigh abscess, diabetes 
and abnormal liver function tests are etiologically related 
to service, the record contains no probative medical or 
scientific evidence supportive of this contention, and there 
is no indication that he is qualified through education, 
training or experience to offer medical opinions.  Thus any 
statements he has made as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
The evidence, when viewed as a whole, indicates that these 
claimed disorders did not originate in service, but that all 
of them originated many years after service, and bear no 
etiological relationship to service; instead primarily being 
etiologically related to non service-connected CNS and/or 
pulmonary sarcoidosis, initially diagnosed in 1995.

In summary, lacking probative evidence of clinically 
manifested: pancytopenia, a seizure disorder, perirectal and 
left thigh abscess, diabetes and abnormal liver function 
tests, in service, or for several years thereafter, or 
probative evidence which relates any of the aforementioned 
claimed disorders to the veteran's period of service, any 
incident therein, or to any service-connected disability, 
service connection is not warranted for any of these claimed 
conditions any basis, whether secondary, direct or, where 
applicable, presumptive.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310.  For the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
service connection claims for pancytopenia, a seizure 
disorder, perirectal and left thigh abscess, diabetes and 
abnormal liver function tests.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for CNS sarcoidosis is denied.

Service connection for pancytopenia, a seizure disorder, 
perirectal and left thigh abscess, diabetes and abnormal 
liver function tests is not warranted on any basis to include 
secondary, direct and, where applicable, presumptive theories 
of entitlement to service connection.  Thus, the appeal of 
these issues is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


